Exhibit Nissan Auto Receivables 2009-1 Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 Collection Period Mar-09 30/360 Days 30 Distribution Date 15-Apr-09 Actual/360 Days 30 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,144,764,886.26 1,107,534,777.96 1,067,071,366.43 0.932131 Total Securities 1,144,764,886.26 1,107,534,777.96 1,067,071,366.43 0.932131 Class A-1 Notes 1.99905 % 344,000,000.00 306,769,891.70 266,306,480.17 0.774147 Class A-2 Notes 3.92000 % 260,000,000.00 260,000,000.00 260,000,000.00 1.000000 Class A-3 Notes 5.00000 % 468,600,000.00 468,600,000.00 468,600,000.00 1.000000 Certificates 0.00000 % 72,164,886.26 72,164,886.26 72,164,886.26 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 40,463,411.53 511,040.29 117.6261963 1.4855822 Class A-2 Notes 0.00 849,333.33 - 3.2666667 Class A-3 Notes 0.00 1,952,500.00 - 4.1666667 Certificates 0.00 0.00 - - Total Securities 40,463,411.53 3,312,873.62 I. COLLECTIONS Interest: Interest Collections 4,364,251.98 Repurchased Loan Proceeds Related to Interest 853.60 Total Interest Collections 4,365,105.58 Principal: Principal Collections 40,280,581.24 Repurchased Loan Proceeds Related to Principal 182,830.29 Total Principal Collections 40,463,411.53 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 0.00 Release from the Yield Supplement Account 2,344,578.09 Servicer Advances 254,368.87 Total Collections 47,427,464.07 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 68,339 1,107,534,777.96 Total Principal Collections 40,463,411.53 Principal Amount of Gross Losses 0.00 67,489 1,067,071,366.43 III. DISTRIBUTIONS Total Collections 47,427,464.07 Reserve Account Draw 0.00 Total Available for Distribution 47,427,464.07 Page 5 of 8 Exhibit Nissan Auto Receivables 2009-1 Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 1. Reimbursement of Advance 265,901.09 2. Servicing Fee: Servicing Fee Due 922,945.65 Servicing Fee Paid 922,945.65 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 511,040.29 Class A-1 Notes Monthly Interest Paid 511,040.29 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 849,333.33 Class A-2 Notes Monthly Interest Paid 849,333.33 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 1,952,500.00 Class A-3 Notes Monthly Interest Paid 1,952,500.00 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,312,873.62 Total Note Monthly Interest Paid 3,312,873.62 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 42,925,743.71 4. Total Monthly Principal Paid on the Notes 40,463,411.53 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 40,463,411.53 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2009-1 Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 2,462,332.18 Deposit from Remaining Available Collections to fund Reserve Account 2,115,720.81 Remaining Available Collections Released to Seller 346,611.37 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 42,765,928.57 Release to Collection Account 2,344,578.09 Ending Yield Supplement Account Balance 40,421,350.48 V. RESERVE ACCOUNT Initial Reserve Account Amount 2,861,912.22 Required Reserve Account Amount 8,585,736.65 Beginning Reserve Account Balance 6,470,015.84 Deposit of Remaining Available Collections 2,115,720.81 Ending Reserve Account Balance 8,585,736.65 Required Reserve Account Amount for Next Period 8,585,736.65 VI. POOL STATISTICS Weighted Average Coupon 4.71 % Weighted Average Remaining Maturity 42.61 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 1,107,534,777.96 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 3,424,320.10 206 61-90 Days Delinquent 0.00 0 91-120 Days Delinquent 0.00 0 Total Delinquent Receivables: 3,424,320.10 206 61+ Days Delinquencies as Percentage of Receivables 0.00 % 0.00 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.00 % Average Delinquency Ratio 0.00 % Page 7 of 8 Exhibit Nissan Auto Receivables 2009-1 Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
